DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 11,070,042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an electrical fitting, comprising: a body having an inner cavity for receiving a plurality of conductors, the inner cavity including a first portion extending to a first exterior opening and a second portion extending to a second exterior opening; and a brush barrier positioned within the inner cavity between the first portion and the second portion, said brush barrier including an outer edge and a plurality of bristles extending inwardly from the outer edge, the bristles being displaceable by the conductors; and wherein said electrical fitting is configured to receive a sealing compound within the first portion of the inner cavity between the first exterior opening of the first portion and said brush barrier, the sealing compound being at least partially prevented from propagating into the second portion of the inner cavity by said brush barrier (claim 1). This invention also deals with an electrical fitting, comprising: a body having an inner cavity for receiving a plurality of conductors, the inner cavity having a first exterior opening and a second exterior opening; a felt fiber barrier positioned within the inner cavity inboard from each of the first and second exterior openings, said felt fiber barrier including an outer edge and a plurality of bendable elements extending inwardly from the outer edge, the bendable elements defined by a plurality of slices in said felt fiber barrier; and  wherein said electrical fitting is configured to receive a sealing compound within the inner cavity between the first exterior opening and said felt fiber barrier, the sealing compound being at least partially prevented from propagating to the second exterior opening by said felt fiber barrier (claim 16).  This invention also deals with a method of assembling an electrical fitting comprising the steps of providing a barrier including an outer edge and a plurality of bendable elements extending inwardly from the outer edge; placing the barrier within an inner cavity of the electrical fitting between a first portion of the inner cavity and a second portion of the inner cavity, the plurality of bendable elements extending perpendicular to a longitudinal axis of the inner cavity; placing at least one conductor into the second portion of the inner cavity, a distal portion of the at least one conductor extending through the barrier and into the first portion of the inner cavity; and filling the first portion of the inner cavity with a sealing compound, the barrier substantially preventing leakage of the sealing compound into the second portion of the inner cavity (claim 16).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 29, 2022